DYKMAN, J.
This is an application on the part of the defendant for permission to appeal to the court of appeals from the judgment of the general term of this court, reversing the judgment of the spe*999cial term, which sustained a demurrer to the complaint in this action. The motion is based upon an affidavit of the attorney for the defendant, which states that the defendant desires to appeal to the court of appeals from the judgment of the general term. The affidavit states no reason why such permission should be granted, and we have been unable to discover any. According to the complaint, the defendant has been guilty of a gross fraud, and he should not be permitted to delay the day of trial by technical objections to the complaint. If he has any defense, he had better address himself to its production; and if he has none there should be no delay of the day of judgment. The motion should be denied, with $10 costs and disbursements. All concur.